DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest self-test logic circuitry having first outputs; and comparator logic including: selection logic having first inputs and second outputs, ones of the first inputs coupled to the first outputs; first detection logic having second inputs and third outputs, the second inputs coupled to the second outputs; second detection logic having third inputs and fourth outputs, the third inputs coupled to the third outputs; latch logic having fifth inputs and fifth outputs, the third output and the fourth output coupled to the fifth inputs; and error detection logic having sixth inputs coupled to the fifth inputs as called for in claim 1;  first comparator logic configured to receive a first input from a first processor and a second input from a second processor; second comparator logic coupled to the first comparator logic, the second comparator logic configured to receive the first input and the second input; and self-test logic circuitry coupled to the first comparator logic and the second comparator logic, the self-test logic circuitry to, in response to one or more first control signals: instruct the first comparator logic to compare the first input and the second input; and instruct the second comparator logic to perform a self-test of the second comparator logic as called for in claim 15;  first processor hardware having first outputs; second processor hardware having second outputs; and lockstep control logic including: first comparator logic having third inputs and fourth inputs, the third inputs coupled to the first outputs; second comparator logic having fifth inputs and sixth inputs, the fifth inputs coupled to the second outputs; and self-test control logic having third outputs and fourth outputs, the third outputs coupled to the fourth inputs, the fourth outputs coupled to the sixth inputs as called for in claim 21.  Therefore, claims 1-25 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        6/6/2022